IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


WILLIAM F. SHERWOOD,

             Appellant,

 v.                                                         Case No. 5D16-2841

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed January 13, 2017

3.850 Appeal from the Circuit Court
for Brevard County,
Morgan L. Reinman, Judge.

William F. Sherwood, Live Oak, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      William F. Sherwood appeals the postconviction court's summary denial of his

Motion for Postconviction Relief under Florida Rule of Criminal Procedure 3.850. We find

that Sherwood's claim in Ground One is not conclusively refuted by the record and

warrants remand for an evidentiary hearing. See Freeman v. State, 616 So. 2d 181, 182
(Fla. 2d DCA 1993). We affirm the trial court's denial of the remaining grounds without

further discussion.

       AFFIRMED in Part; REVERSED in Part; REMANDED.


SAWAYA, BERGER and WALLIS, JJ., concur.




                                          2